As filed with the Securities and Exchange Commission on October 19, 2012 Registration No. 333-183999 UNITED STATESSECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 Amendment No. 1 to F ORM S-4 REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 VALIDUS HOLDINGS, LTD. (Exact name of registrant as specified in its charter) Bermuda (State or other jurisdiction ofincorporation or organization) 6331 (Primary Standard IndustrialClassification Code Number) 98-0501001 (I.R.S. EmployerIdentification Number) 29 Richmond Road, Pembroke, Bermuda HM 08(441) 278-9000 (Address, including zip code, and telephone number, including area code, of registrants principal executive offices) Robert F. Kuzloski, Esq.Executive Vice President & General CounselValidus Holdings, Ltd.29 Richmond Road, Pembroke, Bermuda HM 08(441) 278-9000 (Name, address, including zip code, and telephone number, including area code, of agent for service) Copies to: Todd E. Freed, Esq.Skadden, Arps, Slate, Meagher &Flom LLPFour Times SquareNew York, New York 10036(212) 735-3000 Steven J. Daniels, Esq.Skadden, Arps, Slate, Meagher &Flom LLPOne Rodney SquareWilmington, Delaware 19801(302) 651-3000 William F. Fawcett, Esq.General Counsel andSecretaryFlagstone ReinsuranceHoldings, S.A.65, Avenue de la GareL-1611 LuxembourgGrand Duchy of Luxembourg+ Sarkis Jebejian, Esq.Eric L. Schiele, Esq.Cravath, Swaine & Moore LLPWorldwide Plaza825 Eighth AvenueNew York, New York 10019(212) 474-1000 Approximate date of commencement of proposed sale of the securities to the public: As soon as practicable after this Registration Statement becomes effective and upon completion of the mergers described in the enclosed proxy statement/prospectus. If the securities being registered on this Form are being offered in connection with the formation of a holding company and there is compliance with General Instruction G, check the following box. £ If this Form is filed to register additional securities for an offering pursuant to Rule 462(b) under the Securities Act, as amended, check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering. £ If this Form is a post-effective amendment filed pursuant to Rule 462(d) under the Securities Act, check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering. £ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of large accelerated filer, accelerated filer and smaller reporting company in Rule 12b-2 of the Exchange Act.Large accelerated filer R Accelerated filer £ Non-accelerated filer £ (Do not check if a smaller reporting company) company Smaller reporting company £ If applicable, place an X in the box to designate the appropriate rule provision relied upon in conducting this transaction:Exchange Act Rule 13e-4(i) (Cross-Border Issuer Tender Offer) £
